Exhibit 10.2

 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

This FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Agreement”) is made as of this 24th day of May, 2016, among the Grantors listed
on the signature pages hereof and those additional entities that hereafter
become parties hereto by executing the form of Supplement attached hereto as
Annex 1 (collectively, jointly and severally, “Grantors” and each individually a
“Grantor”), and SUNTRUST BANK, in its capacity as administrative agent (together
with its successors, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of May 24, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”), by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and Administrative Agent, the Lender Group (as defined therein) is willing to
make certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof;

 

WHEREAS, Administrative Agent has agreed to act as agent for the benefit of the
Lender Group in connection with the transactions contemplated by this Agreement;

 

WHEREAS, Administrative Agent and Grantors are parties to that certain Third
Amended and Restated Pledge and Security Agreement, dated as of June 14, 2012
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Prior Security Agreement”), pursuant to which
Grantors granted Administrative Agent a continuing security interest in and to
the Collateral (as defined in the Prior Security Agreement) in order to secure
the prompt and complete payment, observance and performance of the Secured
Obligations (as defined in the Prior Security Agreement); and

 

WHEREAS, in order to induce the Lender Group to continue to make financial
accommodations to Borrowers as provided for in the Credit Agreement, Grantors
have agreed to amend and restate the Prior Security Agreement and to re-evidence
their continuing grant of a security interest in and to the Collateral in order
to secure the prompt and complete payment, observance and performance of, among
other things, (a) all of the present and future obligations of Grantors arising
from this Agreement, the Credit Agreement, the other Loan Documents and the Bank
Products Documents (other than, with respect to any Grantor (other than the
Borrowers), such Grantor’s Excluded Swap Obligations) and (b) all other
Obligations, including, in the case of each of clauses (a) and (b), reasonable
attorneys’ fees and expenses and any interest, fees or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding (clauses
(a) and (b) being hereinafter referred to as the “Secured Obligations”);

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms. All capitalized terms
used herein (including in the preamble and recitals hereof) without definition
shall have the meanings ascribed thereto in the Credit Agreement.  Any terms
used in this Agreement that are defined in the UCC shall be construed and
defined as set forth in the UCC unless otherwise defined herein or in the Credit
Agreement; provided, however, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 of the UCC shall
govern. In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

 

(a)                                 “Agreement Date” means May 24, 2016.

 

(b)                                 “Books” means books and Records (including
each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s
assets (including the Collateral) or liabilities, each Grantor’s Records
relating to such Grantor’s business operations or financial condition, and each
Grantor’s Goods or General Intangibles (other than Excluded Trademarks and
Excluded Trademark Licenses) related to such information).

 

(c)                                  “Borrowers” has the meaning specified
therefor in the recitals to this Agreement.

 

(d)                                 “Chattel Paper” means chattel paper (as that
term is defined in the UCC) and includes tangible chattel paper and electronic
chattel paper.

 

(e)                                  “Collateral” has the meaning specified
therefor in Section 2.

 

(f)                                   “Commercial Tort Claims” means commercial
tort claims (as that term is defined in the UCC), and includes those commercial
tort claims listed on Schedule 2.

 

(g)                                  “Copyrights” means copyrights and copyright
registrations, including the copyright registrations and applications for
registration listed on Schedule 3, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof and (iv) all of each Grantor’s rights
corresponding thereto throughout the world, but excluding, in each case,
copyrights included in the definition of Excluded Trademarks.

 

(h)                                 “Copyright Security Agreement” means each
Copyright Security Agreement among Grantors, or any of them, and Administrative
Agent, for the benefit of the Lender Group, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to
Administrative Agent, for the benefit of the Lender Group, a security interest
in all their respective Copyrights.

 

2

--------------------------------------------------------------------------------


 

(i)                                     “Credit Agreement” has the meaning
specified therefor in the recitals to this Agreement.

 

(j)                                    “Deposit Account” means any deposit
account (as that term is defined in the UCC).

 

(k)                                 “Documents” means documents (as that term is
defined in the UCC).

 

(l)                                     “Draft” means a draft (as that term is
defined in the UCC).

 

(m)                             “Equipment” means equipment (as that term is
defined in the UCC).

 

(n)                                 “Excluded Trademark Licenses” means any
Intellectual Property License related to a Trademark to the extent such
Intellectual Property License is not a U.S. Trademark License.

 

(o)                                 “Excluded Trademarks” means any Trademarks
that are not U.S. Trademarks.

 

(p)                                 “First-Tier Foreign Subsidiary” means any
Foreign Subsidiary that is directly held by Parent or its Domestic Subsidiaries.

 

(q)                                 “Fixtures” means fixtures (as that term is
defined in the UCC).

 

(r)                                    “General Intangibles” means general
intangibles (as that term is defined in the UCC) and, in any event, including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill
(including the goodwill associated with any Trademark), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
Intellectual Property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
Equity Interests not constituting a security (as defined in the UCC), and any
other personal property other than commercial tort claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

(s)                                   “Goods” means goods (as that term is
defined in the UCC).

 

(t)                                    “Grantor” and “Grantors” has the meaning
specified therefor in the recitals to this Agreement.

 

(u)                                 “Insolvency Proceeding” means (a) any case,
action or proceeding before any court or other Governmental Authority relating
to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (b) any general

 

3

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors, composition, marshalling of assets for
creditors or other, similar arrangement in respect of its creditors generally or
any substantial portion of its creditors, in each of case (a) and (b) undertaken
under federal, state or foreign law, including the Bankruptcy Code.

 

(v)                                 “Instrument” means an instrument (as that
term is defined in the UCC).

 

(w)                               “Intellectual Property” means any and all
Intellectual Property Licenses, Patents, Copyrights, Trademarks and trade
secrets.

 

(x)                                 “Intellectual Property Licenses” means a
license or other agreement granting a right to use any Patent, Trademark,
Copyright or other Intellectual Property, to which a Grantor is a party, whether
as a licensee or a licensor, including the license agreements for which a
Grantor is a party as a licensee listed on Schedule 4, and the right to use any
such Patent, Trademark, Copyright or other Intellectual Property (to the extent
permitted by such license) in connection with the enforcement of the Lender
Group’s rights under the Loan Documents, including the right to prepare for sale
and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses.

 

(y)                                 “Inventory” means inventory (as that term is
defined in the UCC).

 

(z)                                  “Investment Related Property” means
(i) investment property (as that term is defined in the UCC), and (ii) all of
the following regardless of whether classified as investment property under the
UCC:  all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.

 

(aa)                          “Letter-of-Credit Rights” means letter-of-credit
rights (as that term is defined in the UCC).

 

(bb)                          “Mortgage” means an agreement, including, but not
limited to, a mortgage, deed of trust or any other document creating and
evidencing a Lien on a mortgaged property in favor of or for the benefit of
Administrative Agent, which shall be in form which is effective to create a Lien
on such mortgaged property in favor of Administrative Agent to secure the
Secured Obligations that is enforceable against the applicable Grantor and third
parties, in each case, with such schedules and including such provisions as
shall be necessary or desirable to conform such document to applicable local law
requirements or as shall be customary under applicable local law requirements.

 

(cc)                            “Negotiable Collateral” means Instruments,
Letter-of-Credit Rights, Promissory Notes, Drafts and Documents.

 

(dd)                          “Patent Security Agreement” means each Patent
Security Agreement among Grantors, or any of them, and Administrative Agent, for
the benefit of the Lender Group, in substantially the form of Exhibit B attached
hereto, pursuant to which Grantors have granted to Administrative Agent, for the
benefit of the Lender Group, a security interest in all their respective
Patents.

 

4

--------------------------------------------------------------------------------


 

(ee)                            “Patents” means patents and patent applications,
including the patents and patent applications listed on Schedule 5, and (i) all
continuations and continuations-in-part, (ii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof, and (iv) all of each Grantor’s rights corresponding thereto throughout
the world.

 

(ff)                              “Pledged Companies” means each Person listed
on Schedule 7 as a “Pledged Company,” together with each other Person, all or a
portion of whose Equity Interests are acquired or otherwise owned by a Grantor
after the Agreement Date and are required to be pledged to Administrative Agent
under Section 6.17 of the Credit Agreement, other than any such Equity Interest
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(gg)                            “Pledged Interests” means all of each Grantor’s
right, title and interest in and to all of the Equity Interests now or hereafter
owned by such Grantor, regardless of class or designation, in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, including any certificates
representing the Equity Interests, the right to request after the occurrence and
during the continuation of an Event of Default that such Equity Interests be
registered in the name of Administrative Agent or any of its nominees, the right
to receive any certificates representing any of the Equity Interests and the
right to require that such certificates be delivered to Administrative Agent
together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by such Grantor, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, Instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing
except that Pledged Interests shall not include any property or assets which are
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(hh)                          “Pledged Interests Addendum” means a Pledged
Interests Addendum substantially in the form of Exhibit C to this Agreement.

 

(ii)                                  “Pledged Operating Agreements” means all
of each Grantor’s rights, powers, and remedies under the limited liability
company operating agreements of each of the Pledged Companies that are limited
liability companies.

 

(jj)                                “Pledged Partnership Agreements” means all
of each Grantor’s rights, powers, and remedies under the partnership agreements
of each of the Pledged Companies that are partnerships.

 

(kk)                          “Proceeds” has the meaning specified therefor in
Section 2.

 

(ll)                                  “Promissory Note” means a promissory note
(as that term is defined in the UCC).

 

5

--------------------------------------------------------------------------------


 

(mm)                  “Real Property” means any estates or interests in real
property now owned or hereafter acquired by any Grantor and the improvements
thereto.

 

(nn)                          “Record” means a record (as that term is defined
in the UCC).

 

(oo)                          “Secured Obligations” has the meaning specified in
the recitals to this Agreement.

 

(pp)                          “Securities Account” means a securities account
(as that term is defined in the UCC).

 

(qq)                          “Security Interest” has the meaning specified
therefor in Section 2.

 

(rr)                                “Supporting Obligations” means supporting
obligations (as such term is defined in the UCC), and includes Letter-of-Credit
Rights and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Related Property.

 

(ss)                              “Trademark Security Agreement” means each
Trademark Security Agreement among Grantors, or any of them, and Administrative
Agent, for the benefit of the Lender Group, in substantially the form of
Exhibit D attached hereto, pursuant to which Grantors have granted to
Administrative Agent, for the benefit of the Lender Group, a security interest
in all their respective U.S. Trademarks and U.S. Trademark Licenses.

 

(tt)                                “Trademarks” means trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks, service mark applications, and Copyrights (whether or not registered)
embodied in any of the foregoing or related to works with which the goodwill of
any Grantor has become associated, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (v) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(uu)                          “URL” means “uniform resource locator,” an
internet web address.

 

(vv)                          “U.S. Trademark Licenses” means a license or other
agreement to the extent granting a right to use any U.S. Trademark owned by a
Grantor, to which a Grantor is a party as a licensor or a licensee, including
the right to royalties and any other consideration now or hereafter paid to a
Grantor under or with respect thereto by any entity for such rights thereunder.

 

(ww)                      “U.S. Trademarks” means, with respect to any Grantor,
trademarks, trade names, service marks and any application for the foregoing
(including those set forth on Schedule 6) owned by such Grantor and registered
in (or in the case of applications, filed with) the United States Patent and
Trademark Office (or any successor office performing similar functions)
including (i) Copyrights (whether or not registered) embodied in any of the
foregoing,

 

6

--------------------------------------------------------------------------------


 

(ii) all renewals thereof, (iii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof and (v) the
goodwill of such Grantor’s business symbolized by the foregoing and connected
therewith.

 

2.                                      Grant of Security.  Each Grantor hereby
unconditionally grants, assigns, and pledges to Administrative Agent, for the
benefit of the Lender Group, a continuing security interest (hereinafter
referred to as the “Security Interest”) in all personal property of such Grantor
whether now owned or hereafter acquired or arising and wherever located,
including such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):

 

(a)                                 all of such Grantor’s Accounts (other than
Accounts related to the Grantor’s Excluded Trademarks or Excluded Trademark
Licenses);

 

(b)                                 all of such Grantor’s Books;

 

(c)                                  all of such Grantor’s Chattel Paper;

 

(d)                                 all of such Grantor’s Deposit Accounts,
securities accounts, commodities accounts, and similar accounts;

 

(e)                                  all of such Grantor’s Equipment and
fixtures;

 

(f)                                   all of such Grantor’s General Intangibles
(other than Excluded Trademarks and Excluded Trademark Licenses) including,
without limitation, U.S. Trademarks and U.S. Trademark Licenses, Copyrights and
Patents;

 

(g)                                  all of such Grantor’s Inventory;

 

(h)                                 all of such Grantor’s Investment Related
Property;

 

(i)                                     all of such Grantor’s Negotiable
Collateral;

 

(j)                                    all of such Grantor’s Life Insurance
Policies;

 

(k)                                 all of such Grantor’s rights in respect of
Supporting Obligations;

 

(l)                                     all of such Grantor’s interest with
respect to any Commercial Tort Claims listed on Schedule 2;

 

(m)                             all of such Grantor’s money, Cash Equivalents,
or other assets that now or hereafter come into the possession, custody, or
control of Administrative Agent or any other member of the Lender Group; and

 

7

--------------------------------------------------------------------------------


 

(n)                                 all of the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
or commercial tort claims covering or relating to any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
General Intangibles (other than Excluded Trademarks and Excluded Trademark
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors constituting Collateral, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing Collateral (the “Proceeds”). 
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or Administrative Agent from time to time
with respect to any of the Investment Related Property.

 

Notwithstanding anything contained in this Section 2 to the contrary, the term
“Collateral” shall not include: (i) any of the Equity Interests of a Foreign
Subsidiary of a Grantor other than a First-Tier Foreign Subsidiary of such
Grantor, (ii) with respect to any CFC Holdco or any First-Tier Foreign
Subsidiary of a Grantor to the extent such First-Tier Subsidiary is not a
Guarantor or Borrower, any Equity Interests in excess of sixty-five percent
(65%) of the Equity Interests of such First-Tier Foreign Subsidiary, together
with all certificates representing such Equity Interests, all Proceeds thereof
and all rights relating thereto, (iii) any Equity Interests in an Excluded
Subsidiary, (iv) any Excluded Trademark or any Excluded Trademark License owned
by any Grantor (as licensor or as licensee) and any Proceeds related thereto,
(v) assets and all Proceeds thereof and all rights relating thereto subject to
Liens permitted pursuant to clause (f) (as it relates to any of the foregoing)
of the definition of “Permitted Liens” in the Credit Agreement to the extent,
and only for so long as, the documentation relating to such Liens prohibits the
applicable Grantors from granting a Lien on such assets to secure the Secured
Obligations, (vi) any Equity Interests of a Person that is not a Subsidiary of
Parent and all Proceeds thereof and all rights relating thereto to the extent
that, and only for so long as, a pledge of such Equity Interests, Proceeds or
rights is prohibited by such Person’s organizational documents or any
shareholders agreement or joint venture agreement relating to such Equity
Interests, Proceeds or rights, (vii) any contract, lease, license or other
agreement and all Proceeds thereof and all rights relating thereto to the extent
that, and only for so long as, the grant of a security interest therein would
violate applicable law, result in the invalidation thereof or provide any party
thereto with a right of termination or any other remedy that materially
increases the costs or burden of any Grantor thereunder with respect thereto (in
each case, after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409
of the UCC (or any successor provision or provisions) or any other applicable
law), and (viii) any intent-to-use trademark application to the extent and for
so long as creation by a Grantor of a security interest therein would result in
the loss by such Grantor of any material rights therein; provided, that property
excluded from the definition of “Collateral” pursuant to this paragraph shall
not include any proceeds, products, substitutions or replacements of such
property (unless such proceeds, products, substitutions or

 

8

--------------------------------------------------------------------------------


 

replacements would otherwise be excluded from the definition of “Collateral”
pursuant to this paragraph); provided, further, that upon the occurrence of an
event that renders property to no longer be excluded from the definition of
“Collateral” pursuant to this paragraph, a security interest in such property
shall be automatically and simultaneously granted hereunder and such property
shall be included as Collateral hereunder.

 

3.                                      Security for Secured Obligations.  This
Agreement and the Security Interest created hereby secure the payment and
performance of all of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Administrative
Agent or any other member of the Lender Group, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any other Grantor.

 

4.                                      Grantors Remain Liable.  Anything herein
to the contrary notwithstanding, (a) each of the Grantors shall remain liable
under the contracts and agreements included in the Collateral, including the
Pledged Operating Agreements and the Pledged Partnership Agreements, to perform
all of the duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Administrative Agent or any
other member of the Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) no member of the Lender Group
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any member of
the Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or the other Loan Documents, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, and dividend rights, shall remain in the applicable
Grantor until the occurrence of an Event of Default and until Administrative
Agent shall notify the applicable Grantor of Administrative Agent’s exercise of
voting, consensual, or dividend rights with respect to the Pledged Interests
pursuant to Section 14 hereof.

 

5.                                      Representations and Warranties.  Each
Grantor hereby represents and warrants as follows:

 

(a)                                 The exact legal name of each of the Grantors
is set forth on the signature pages of this Agreement or a written notice
provided to Administrative Agent pursuant to Section 8.7(f) of the Credit
Agreement.  No Grantor conducts, and, during the five-year period immediately
preceding the Agreement Date, no Grantor has conducted, business under any trade
name or other name other than those set forth on Schedule 1 attached hereto.

 

(b)                                 Such Grantor’s organizational identification
number (within the meaning of Section 9-516(b)(5)(C)(iii) of the UCC), and its
chief executive office, principal place of

 

9

--------------------------------------------------------------------------------


 

business and the place where such Grantor maintains its records concerning the
Collateral is set forth on Schedule 1.  If such Grantor is a corporation,
limited liability company, limited partnership, corporate trust or other
registered organization, the state under whose law such registered organization
was organized is set forth on Schedule 1.

 

(c)                                  As of the Agreement Date, no Grantor has
any interest in, or title to, any U.S. Trademarks except as set forth on
Schedule 6.  This Agreement is effective to create a valid and continuing Lien
on all U.S. Trademarks and U.S. Trademark Licenses and, upon filing of any
applicable Copyright Security Agreement with the United States Copyright Office
and filing of the Trademark Security Agreement with the United States Patent and
Trademark Office, and the filing of appropriate financing statements pursuant to
the UCC in the jurisdictions listed on Schedule 8, all action (other than any
action required under Section 6(f)(i) to the extent such action is not overdue)
necessary to perfect the Security Interest in each Grantor’s U.S. Trademarks and
U.S. Trademark Licenses has been taken and such perfected Security Interests are
enforceable as such as against any and all creditors of and purchasers from any
Grantor.

 

(d)                                 This Agreement creates a valid security
interest in the Collateral of each of Grantors, to the extent a security
interest therein can be created under the UCC, securing the payment of the
Secured Obligations.  Except to the extent a security interest in the Collateral
cannot be perfected by the filing of a financing statement under the UCC, the
filing of a Copyright Security Agreement with the United States Copyright Office
and a Trademark Security Agreement and a Patent Security Agreement with the
United States Patent and Trademark Office, all filings and other actions (other
than any action required under Section 6(f)(i) to the extent such action is not
overdue) necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements pursuant to the UCC and such other filings listing each applicable
Grantor, as a debtor, and Administrative Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8.  Upon the making
of such filings, Administrative Agent shall have a perfected security interest
in the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement pursuant to the UCC, the filing
of a Copyright Security Agreement with the United States Copyright Office and a
Trademark Security Agreement and a Patent Security Agreement with the United
States Patent and Copyright Office, subject only to Permitted Liens.

 

(e)                                  (i) Each Grantor is and will at all times
be the sole holder of record and the legal and beneficial owner, free and clear
of all Liens, except for Permitted Liens and the Security Interest created
hereby, of the Pledged Interests indicated on Schedule 7 as being owned by such
Grantor and, when acquired by such Grantor, any Pledged Interests acquired after
the Agreement Date; (ii) all of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding
Equity Interests of the Pledged Companies of such Grantor identified on Schedule
7 as supplemented or modified by any Pledged Interests Addendum or any
supplement to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge the Pledged Interests pledged by such Grantor to
Administrative Agent as provided herein; (iv) all actions necessary to perfect,
establish the first priority (subject to any Permitted Liens) of, or otherwise
protect, Administrative Agent’s Security Interest in the Pledged Interests, and
the proceeds thereof, will have been duly taken, (A) upon the execution and
delivery of this Agreement; (B)

 

10

--------------------------------------------------------------------------------


 

upon the taking of possession by Administrative Agent of any certificates
constituting the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers endorsed in blank by
the applicable Grantor, (C) upon the filing of financing statements in the
applicable jurisdiction set forth on Schedule 8 for such Grantor with respect to
the Pledged Interests of such Grantor that are not represented by certificates,
and (D) with respect to any Securities Accounts, upon the delivery of control
agreements with respect thereto; and (v) each Grantor has delivered to and
deposited with Administrative Agent (or, with respect to any Pledged Interests
created or obtained after the Agreement Date, will deliver and deposit in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.

 

(f)            No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Administrative Agent of the voting or other rights
provided for in this Agreement with respect to the Investment Related Property
or the remedies in respect of the Collateral pursuant to this Agreement, except
as may be required in connection with such disposition of Investment Related
Property by laws affecting the offering and sale of securities generally.

 

6.             Covenants.  Each Grantor, jointly and severally, covenants and
agrees with Administrative Agent and the other members of the Lender Group that
from and after the date of this Agreement and until the date of termination of
this Agreement in accordance with Section 24 hereof:

 

(a)           Possession of Collateral.  In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, or Chattel Paper, individually or in
the aggregate, in the face amount of at least $5,000,000, and if and to the
extent that perfection or priority of Administrative Agent’s Security Interest
is dependent on or enhanced by possession, the applicable Grantor, promptly, but
in any case within ten (10) Business Days thereof, upon the request of
Administrative Agent and in accordance with Section 8 hereof, shall execute such
other documents and instruments as shall be requested by Administrative Agent
or, if applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Administrative
Agent, together with such undated powers endorsed in blank as shall be requested
by Administrative Agent;

 

11

--------------------------------------------------------------------------------


 

(b)           Chattel Paper.

 

(i)         Each Grantor shall take all steps reasonably necessary to grant
Administrative Agent control of all electronic Chattel Paper in accordance with
the UCC and all “transferable records” as that term is defined in Section 16 of
the Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction with respect to Chattel Paper, individually or in the aggregate, in
the face amount of at least $5,000,000;

 

(ii)        If any Grantor retains possession of any Chattel Paper or
Instruments, individually or in the aggregate, in the face amount of at least
$5,000,000 (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Administrative Agent, such Chattel Paper and Instruments shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the Security Interest of SunTrust Bank, as Administrative
Agent for the benefit of the Lender Group”;

 

(c)           Control Agreements.

 

(i)         Each Grantor shall obtain an authenticated Blocked Account
Agreement, in form and substance satisfactory to Administrative Agent, as
required pursuant to, and in accordance with the timeframes set forth in,
Section 6.14 of the Credit Agreement;

 

(ii)        Each Grantor shall obtain authenticated control agreements, all in
form and substance satisfactory to Administrative Agent, from each issuer (other
than a Pledged Company) of uncertificated securities, securities intermediary,
or commodities intermediary issuing or holding any financial assets or
commodities to or for any Grantor, individually or in the aggregate, having a
value of more than $5,000,000 and to the extent otherwise constituting
Collateral; provided, that, with respect to any securities account opened or
acquired by the Borrower Parties after the Agreement Date, the Borrower Parties
shall have a period of forty-five (45) days (or such longer period as the
Administrative Agent shall permit in writing in its sole discretion) after such
opening or acquisition to execute and deliver any such required authenticated
control agreement;

 

(d)           Letter-of-Credit Rights.  Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within thirty
(30) days after becoming a beneficiary), notify Administrative Agent thereof
and, as to Letter-of-Credit Rights arising under letters of credit, individually
or in the aggregate, having a face amount of more than $5,000,000, upon the
request by Administrative Agent, enter into a tri-party agreement with
Administrative Agent and the issuer or confirmation bank with respect to
Letter-of-Credit Rights assigning such Letter-of-Credit Rights to Administrative
Agent and directing all payments thereunder to Administrative Agent, all in form
and substance satisfactory to Administrative Agent;

 

(e)           Commercial Tort Claims.  Each Grantor shall promptly (and in any
event within ten (10) Business Days of receipt thereof), notify Administrative
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
which if successful would involve a claim having a projected value of at least
$5,000,000, after the date hereof against any third party

 

12

--------------------------------------------------------------------------------


 

and, upon request of Administrative Agent, promptly amend Schedule 2 to this
Agreement, authorize the filing of additional financing statements or amendments
to existing financing statements and do such other acts or things deemed
necessary or desirable by Administrative Agent to give Administrative Agent a
first priority, perfected security interest in any such Commercial Tort Claim;

 

(f)            Intellectual Property.

 

(i)         On or prior to March 31 and September 30 of each year (with the
first delivery date after the Agreement Date being September 30, 2016, and
continuing thereafter), if any Grantor shall have obtained or acquired during
the two fiscal quarters of Parent most recently ended prior to such date any
Collateral consisting of  Patents, Trademarks or Copyrights (but, excluding in
each case applications therefor) registered with the United States Patent and
Trademark Office or the United States Copyright Office (in each case, or any
successor office performing similar functions), in order to facilitate filings
with the United States Patent and Trademark Office and the United States
Copyright Office, such Grantor shall execute and deliver to Administrative Agent
one or more Copyright Security Agreements, Trademark Security Agreements or
Patent Security Agreements to evidence Administrative Agent’s Lien on such
Collateral, and shall cause such agreements to be filed with the United States
Patent and Trademark Office or the United States Copyright Office (in each case,
or any successor office performing similar functions), as applicable;

 

(ii)        Each Grantor shall have the duty, to the extent materially necessary
or economically desirable, in the good faith judgment of such Grantor, in the
operation of such Grantor’s business, (A) to promptly sue for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter until the termination of this
Agreement, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter until the termination of
this Agreement, and (D) to take all reasonable and necessary action to preserve
and maintain all of such Grantor’s Trademarks, Patents, Copyrights and
Intellectual Property Licenses related thereto, and its rights therein,
including the filing of applications for renewal, affidavits of use, affidavits
of noncontestability and opposition and interference and cancellation
proceedings.  Any expenses incurred in connection with the foregoing shall be
borne by the appropriate Grantor.  Each Grantor further agrees not to abandon
any Trademark, Patent, Copyright, or Intellectual Property License related
thereto that is materially necessary or economically desirable in the operation
of such Grantor’s business without the prior written consent of Administrative
Agent, except as permitted by the Credit Agreement;

 

(iii)       Grantors acknowledge and agree that the members of the Lender Group
shall have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses related thereto.  Without limiting the generality
of this Section 6(f), Grantors acknowledge and agree that no member of the
Lender Group shall be under any obligation to take any steps necessary to
preserve rights in the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses related thereto against any other Person, but Administrative Agent or
any member of the Lender Group may do so at its option from and after the
occurrence and during

 

13

--------------------------------------------------------------------------------


 

the continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of Borrowers and shall be
chargeable to the Loan Account;

 

(g)           Investment Related Property.

 

(i)         If any Grantor shall receive or become entitled to receive any
Pledged Interests after the Agreement Date (other than Dividends paid in cash),
it shall promptly (and in any event within forty-five (45) Business Days of
receipt thereof) deliver to Administrative Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;

 

(ii)        Upon the occurrence and during the continuance of an Event of
Default, all sums of money and property paid or distributed in respect of the
Pledged Interests which are received by any Grantor shall be held by Grantors in
trust for the benefit of Administrative Agent segregated from such Grantor’s
other property, and such Grantor shall deliver such money and property forthwith
to Administrative Agent in the exact form received;

 

(iii)       No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests to the
extent prohibited under the terms and conditions of the Credit Agreement;

 

(iv)       Each Grantor agrees that it will cooperate with Administrative Agent
in obtaining all necessary approvals and making all necessary filings under
federal, state or local law in connection with the Security Interest on the
Pledged Interests or any sale or transfer thereof;

 

(v)        As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account.  In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;

 

(h)           Transfers and Other Liens.  Grantors shall not (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, except expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens and the
Security Interest created hereby. The inclusion of Proceeds in the Collateral
shall not be deemed to constitute Administrative Agent’s consent to any sale or
other disposition of any of the Collateral otherwise prohibited under this
Agreement or the other Loan Documents; and

 

14

--------------------------------------------------------------------------------


 

(i)            Other Actions as to Any and All Collateral.  Each Grantor shall
promptly (and in any event within forty-five (45)) Business Days of acquiring or
obtaining such Collateral) notify Administrative Agent in writing upon acquiring
or otherwise obtaining any Collateral after the date hereof consisting of
Investment Related Property (other than any security or security entitlement
that is maintained in a securities account which is subject to a tri-party
control agreement among Administrative Agent, the applicable Grantor and the
securities intermediary), Chattel Paper (electronic, tangible or otherwise),
promissory notes (as defined in the UCC), or Instruments, in each case,
individually or in the aggregate, having a face amount of at least $5,000,000
and upon the request of Administrative Agent and in accordance with Section 8
hereof, promptly execute such other documents, or if applicable, deliver such
Chattel Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed necessary or desirable by Administrative Agent to protect Administrative
Agent’s Security Interest therein.

 

Notwithstanding anything to the contrary contained herein, the representations
and warranties made by each Grantor pursuant to Section 5 and the covenants made
by each Grantor pursuant to this Section 6 shall not be applicable to any
Collateral released pursuant to the terms and conditions of Section 10.11 of the
Credit Agreement and the Collateral shall no longer include any such Collateral
so released.

 

7.             Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

 

(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)           Patent, Trademark and Copyright Security Agreements.  The
provisions of the Copyright Security Agreements, the Trademark Security
Agreements and the Patent Security Agreements are supplemental to the provisions
of this Agreement, and nothing contained in the Copyright Security Agreements,
the Trademark Security Agreements or the Patent Security Agreements shall limit
any of the rights or remedies of Administrative Agent hereunder.

 

8.             Further Assurances.

 

(a)           Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that
Administrative Agent may reasonably request, in order to perfect and protect any
Security Interest granted or purported to be granted hereby or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any of the Collateral.

 

(b)           Each Grantor authorizes the filing by Administrative Agent
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Administrative Agent such other instruments or
notices, as may be necessary or as Administrative Agent may reasonably request,
in order to perfect and preserve the Security Interest granted or purported to
be granted hereby.

 

15

--------------------------------------------------------------------------------


 

(c)           Each Grantor authorizes Administrative Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments describing the Collateral as defined herein.

 

(d)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

9.             Administrative Agent’s Right to Perform Contracts.  Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent (or its designee) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement constituting
Collateral and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could.

 

10.          Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts constituting Collateral or any other Collateral of
such Grantor;

 

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Administrative Agent;

 

(c)           to receive, indorse, and collect any Drafts or other Instruments,
Documents, Negotiable Collateral or Chattel Paper;

 

(d)           to file any claims or take any action or institute any proceedings
which Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Administrative Agent with respect to any of the Collateral;

 

(e)           to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor constituting Collateral;

 

(f)            to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts constituting
Collateral, contracts or Negotiable Collateral of such Grantor to the extent
permitted under applicable license agreements or as permitted by Applicable Law;
and

 

16

--------------------------------------------------------------------------------


 

(g)           to bring suit in its own name to enforce the Collateral consisting
of Trademarks, Patents, Copyrights and Intellectual Property Licenses related to
Trademarks, Patents and Copyrights and, if Administrative Agent shall commence
any such suit, the appropriate Grantor shall, at the request of Administrative
Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by Administrative Agent in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.          Administrative Agent May Perform.  If any of the Grantors fails to
perform any agreement contained herein, Administrative Agent may itself perform,
or cause performance of, such agreement, and the reasonable expenses of
Administrative Agent incurred in connection therewith shall be payable, jointly
and severally, by Grantors.

 

12.          Administrative Agent’s Duties.  The powers conferred on
Administrative Agent hereunder are solely to protect Administrative Agent’s
interest in the Collateral, for the benefit of the Lender Group, and shall not
impose any duty upon Administrative Agent to exercise any such powers.  Except
for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Administrative Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.  Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its actual
possession if such Collateral is accorded treatment substantially equal to that
which Administrative Agent accords its own property.

 

13.          Collection of Certain Accounts, Certain General Intangibles and
Negotiable Collateral.  At any time upon the occurrence and during the
continuation of an Event of Default, Administrative Agent or Administrative
Agent’s designee may (a) notify Account Debtors of any Grantor to pay all
amounts owing on Accounts constituting Collateral to Administrative Agent, for
the benefit of the Lender Group, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral (in each case to the extent constituting
Collateral) directly, and any collection costs and expenses shall constitute
part of such Grantor’s Secured Obligations under the Loan Documents.

 

14.          Disposition of Pledged Interests by Administrative Agent.  None of
the Pledged Interests existing as of the date of this Agreement are, and none of
the Pledged Interests hereafter acquired on the date of acquisition thereof will
be, registered or qualified under the various federal or state securities laws
of the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Grantor understands that in connection with such
disposition, Administrative Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market.  Each Grantor, therefore, agrees
that:  (a) if Administrative Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged

 

17

--------------------------------------------------------------------------------


 

Interests or any portion thereof to be sold at a private sale, Administrative
Agent shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interests or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Administrative Agent has handled the
disposition in a commercially reasonable manner.

 

15.          Voting Rights.

 

(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Administrative Agent may, at its option, and with prior notice to
any Grantor, and in addition to all rights and remedies available to
Administrative Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, and all other ownership or consensual rights in
respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Administrative Agent obligated by the terms of this Agreement
to exercise such rights, and (ii) if Administrative Agent duly exercises its
right to vote any of such Pledged Interests, each Grantor hereby appoints
Administrative Agent, such Grantor’s true and lawful attorney-in-fact and grants
to Administrative Agent an IRREVOCABLE PROXY to vote such Pledged Interests in
any manner Administrative Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be.  The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.

 

(b)           For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Administrative Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Administrative Agent and the other members of the
Lender Group with respect to the Borrower Parties taken as a whole.

 

16.          Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

 

(a)           Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other Loan
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC or any other Applicable Law.  Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, Administrative Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any Grantor or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the UCC or any other
Applicable Law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Administrative Agent forthwith,
assemble all or part of the Collateral as directed by Administrative Agent and
make it available to Administrative Agent at one or more locations where such
Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more

 

18

--------------------------------------------------------------------------------


 

parcels at public or private sale, at any of Administrative Agent’s offices or
elsewhere, for cash, on credit, and upon such other terms as Administrative
Agent may deem commercially reasonable.  Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least 10 days notice to any of
Grantors of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and
specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC. 
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)           Administrative Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or Intellectual Property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Administrative Agent in each
case, to the extent permitted under applicable licenses and franchise agreements
or as permitted by Applicable Law.

 

(c)           Any cash held by Administrative Agent as Collateral and all cash
proceeds received by Administrative Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in the Credit
Agreement.   In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Grantor shall remain jointly and
severally liable for any such deficiency.

 

(d)           Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing, Administrative Agent shall, to the extent
permitted by Applicable Law, have the right to an immediate writ of possession
without notice of a hearing.  Administrative Agent shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by Administrative Agent.

 

17.          Remedies Cumulative.  Each right, power, and remedy of
Administrative Agent as provided for in this Agreement or in the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Administrative
Agent, of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Administrative Agent of any or all such
other rights, powers, or remedies.

 

19

--------------------------------------------------------------------------------


 

18.          Marshaling.  Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Administrative Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

19.          Releases.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of the
Administrative Borrower, shall promptly execute and deliver to the
Administrative Borrower, on behalf of such Grantor, all releases or other
documents reasonably necessary to evidence the release of the Liens created
hereby on such Collateral and the Equity Interests of such Grantor, made without
recourse, representation, warranty or other assurance of any kind. At the
request and sole expense of the Administrative Borrower, a Grantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Grantor shall be sold, transferred or otherwise disposed of in
a transaction expressly permitted by the Credit Agreement; provided that the
Administrative Borrower shall have delivered to the Administrative Agent a prior
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith.

 

20.          Reinstatement.  The obligations of each Grantor under this
Agreement (including, without limitation, the provision of collateral herein)
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

21.          Payment of Expenses, Indemnities.  Each Grantor agrees to pay or
promptly reimburse the Administrative Agent for all advances, charges, costs and
expenses (including, without limitation, all costs and expenses of holding,
preparing for sale and selling, collecting or otherwise realizing upon the
Collateral and all reasonably attorneys’ fees, legal expenses and court costs),
which the Administrative Agent may incur in connection with this Agreement as
provided in Section 11.2 of the Credit Agreement.

 

22.          Merger, Amendments; Etc.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF

 

20

--------------------------------------------------------------------------------


 

PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this
Agreement, and no consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Administrative Agent and each Grantor to which
such amendment applies.

 

23.          Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Administrative Agent at its address specified in the Credit Agreement, and to
any of the Grantors at their respective addresses specified in the Credit
Agreement or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties.

 

24.          Continuing Security Interest: Assignments under Credit Agreement. 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been repaid
in full in cash, or otherwise satisfied to the satisfaction of the Lender Group,
in accordance with the provisions of the Credit Agreement and the Revolving Loan
Commitment has expired or has been terminated, (b) be binding upon each of the
Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Administrative Agent, and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may, in accordance with the provisions of the Credit
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.  No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Administrative Agent nor any additional Advances or other
loans made by any Lender to Borrowers, nor the taking of further security, nor
the retaking or re-delivery of the Collateral to Grantors, or any of them, by
Administrative Agent, nor any other act of any member of the Lender Group shall
release any Grantor from any obligation, except a release or discharge executed
in writing by Administrative Agent in accordance with the provisions of the
Credit Agreement.  Administrative Agent shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Administrative Agent and then
only to the extent therein set forth.  A waiver by Administrative Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Administrative Agent would otherwise have had
on any other occasion.

 

25.          GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)           FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY
MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS

 

21

--------------------------------------------------------------------------------


 

AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION
OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK, ADMINISTRATIVE BORROWER, OR SUCH
OTHER PERSON AS SUCH GRANTOR SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN
TO ADMINISTRATIVE AGENT (THE “DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN
SHALL NOT BE EXCLUSIVE.  THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY,
AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH
GRANTOR AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH GRANTOR
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH GRANTOR SERVED
WHEN DELIVERED TO THE DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO
SUCH GRANTOR; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE
DEEMED TO BE MADE WHEN PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE
ADMINISTRATIVE BORROWER OR AN AFFILIATE OF ADMINISTRATIVE BORROWER, SERVICE
SHALL BE MADE ON DESIGNEE BY DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH
THE NEW YORK SECRETARY OF STATE FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR
ANY REASON, SUCH DESIGNEE SHALL NO LONGER SERVE AS DESIGNEE FOR A GRANTOR TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, SUCH GRANTOR SHALL SERVE
AND ADVISE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH GRANTOR WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH GRANTOR WITH RESPECT TO THIS AGREEMENT.  IN THE EVENT THAT, FOR
ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED
ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

(c)           EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE
NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN THE FEDERAL COURTS OF
THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(d)           EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT
PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL
BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE
IN WHICH ANY GRANTOR, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AGREEMENT.

 

22

--------------------------------------------------------------------------------


 

26.          New Subsidiaries.  Pursuant to Section 6.17 of the Credit
Agreement, any new direct or indirect Domestic Subsidiary (whether by
acquisition or creation) of a Grantor (other than an Excluded Subsidiary) is
required to enter into this Agreement by executing and delivering in favor of
Administrative Agent a supplement to this Agreement in the form of Annex 1
attached hereto.  Upon the execution and delivery of Annex 1 by such new
Domestic Subsidiary, such Domestic Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

27.          Set-Off.  Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Lender may
otherwise have, each Lender shall have the right and be entitled (after
consultation with the Administrative Agent), at its option, to offset
(a) balances held by it or by any of its Affiliates for account of any Grantor
or any of its Subsidiaries at any of its offices, in dollars or in any other
currency, and (b) Obligations then due and payable to such Lender (or any
Affiliate of such Lender), which are not paid when due, in which case it shall
promptly notify either of the Borrowers and the Administrative Agent thereof,
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.

 

28.          Administrative Agent.  Each reference herein to any right granted
to, benefit conferred upon or power exercisable by the “Administrative Agent”
shall be a reference to Administrative Agent, for the benefit of the Lender
Group.

 

29.          Miscellaneous.

 

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile transmission or by
e-mail transmission of an electronic file in Adobe Corporation’s Portable
Document Format or PDF file shall be as effective as delivery of a manually
executed counterpart hereof.  Any party delivering an executed counterpart of
this Agreement by telefacsimile transmission or by e-mail transmission of an
electronic file in Adobe Corporation’s Portable Document Format or PDF file also
shall deliver an original executed counterpart of this Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

 

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

23

--------------------------------------------------------------------------------


 

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)           Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and 
“including” are not limiting.  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be.  Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations.  Any reference herein to
any Person shall be construed to include such Person’s successors and assigns. 
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record and any Record so transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein.

 

30.          Restatement.  This Agreement constitutes an amendment and
restatement of the Prior Security Agreement and no interruption of the
continuity of attachment of the Lien of the Administrative Agent in and to the
collateral described in the Prior Security Agreement is intended nor shall any
be deemed to have occurred.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Secured Obligations or any other obligations owing to
Administrative Agent under the Prior Security Agreement, any other Loan Document
or the Bank Products Documents.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

OXFORD INDUSTRIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD CARIBBEAN, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD GARMENT, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OXFORD — FOURTH A&R PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OXFORD — FOURTH A&R PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

VIEWPOINT MARKETING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD LOCKBOX, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SUGARTOWN WORLDWIDE LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S/T GROUP BLOCKER, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

GCP SOUTHERN TIDE COINVEST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S/T GROUP HOLDINGS, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OXFORD — FOURTH A&R PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SOUTHERN TIDE, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

OXFORD PRIVATE LIMITED OF DELAWARE, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OXFORD — FOURTH A&R PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OXFORD — FOURTH A&R PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------